Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/23/2021 has been entered.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance: Regarding Claims 1 and 13, prior art fails to teach, alone or in combination, a baler comprising a bale weighing system that generates a bale weight metric indicative of a weight of the bale when the bale is lifted by the lift gate. Regarding Claim 17, prior art fails to teach, alone or in combination, a method of controlling a baler comprising generating a bale weight metric indicative of a weight of the bale when the bale is lifted by the lift gate. Examiner notes that the Preece patent (US 7,024,989) cited on the IDS filed 4/23/2021 discloses a bale retaining mechanism comprising an actuator actuatable to move a movable member to engage the bale so as to extract it from the bale chamber as the lift gate opens (i.e. lift the bale with the lift gate 
Claims 2-12, 14-16, and 18-20 are allowed by virtue of their dependencies upon Claims 1, 13, and 17, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TERESA A GUTHRIE/Examiner, Art Unit 3725   

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725